Citation Nr: 1626822	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a digestive disorder to include diarrhea and irritable bowel syndrome.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for loss of teeth for VA compensation purposes.

4.  Entitlement to service connection for loss of teeth for treatment purposes.

5.  Entitlement to service connection for a psychiatric disorder to include: depression, anxiety attacks, panic attacks, cold sweats, diarrhea, racing heart rate, and chest tightness.

6.  Entitlement to service connection for cold sweats and racing heart rate with chest tightness.

7.  Entitlement to service connection for a cervical spine disorder.
8.  Entitlement to service connection for headaches.

9.  Entitlement to an increased disability rating for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Karl, Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia made in December 2011 and June 2011.

The Board notes that VA has previously conflated the Veteran's claim for service connection for a digestive disorder to include diarrhea and irritable bowel syndrome with a claim for service connection for GERD.  Nevertheless, the Veteran made clear, at his August 2015 personal hearing, that these are claims for two separate conditions.  See Transcript, pp. 9-10. 

The issues of entitlement to service connection for loss of teeth for treatment purposes, entitlement to service connection for a psychiatric disorder to include depression, anxiety attacks, panic attacks, cold sweats, diarrhea, racing heart rate, and chest tightness, entitlement to service connection for a cervical spine disorder, entitlement to service connection for headaches, and entitlement to an increased disability rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's digestive disorder, to include GERD, began during his military service.

2.  The Veteran's loss of teeth are due to periodontal disease.

3.  Cold sweats and racing heart rate with chest tightness are potential symptoms of a disability or disorder rather than an underlying disability or disorder themselves.


CONCLUSIONS OF LAW

1. The criteria for service connection for a digestive disorder to include GERD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for loss of teeth for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for cold sweats and racing heart rate with chest tightness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a Board hearing  in August 2015.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative has not questioned the adequacy of the opinions being relied upon in the issues decided in this decision.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.



Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Loss of Teeth - Compensation

The Veteran contends that he is entitled to service connection for the loss of his teeth.  For reasons stated infra, the Veteran's claim for service connection is denied.

The Veteran testified at a personal hearing in August 2015 that he was first diagnosed with gum disease while stationed in Alaska, and, at his next assignment in Las Vegas, medical officers extracted approximately eight teeth.  The Veteran recalled being told by his dentists that he has excellent hygiene.  The Veteran stated that he has undergone surgery as well as deep cleaning procedures, but that he is still losing both bone and teeth.  The Veteran claimed that most of his bottom teeth are gone, but that he still has most of the top teeth.  The Veteran speculated that eventually all of his teeth will be gone.  He also testified that he had significant bone loss; at least half an inch deep into his gum.  See Transcript, pp. 10-12.

Under VA regulations only the dental conditions listed at 38 C.F.R. § 4.150  may be service connected for compensation purposes.  All other dental conditions, including chronic periodontal disease, may be service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(b).

Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  38 C.F.R. § 4.150, Note.

A review of the Veteran's service treatment records reveals that the Veteran had nine teeth extracted while in-service in May 1989.

Treatment records from November 2001 to November 2005 indicate that the Veteran had fairly good oral hygiene.

The Veteran underwent a VA examination in October 2011.  The examiner noted that the Veteran was missing 14 teeth, and that he had a partial lower denture.  The examiner noted that the Veteran had adequate masticatory function as well as a normal range of motion.  The examiner opined that the Veteran had normal bone loss associated with a history of periodontal disease and extraction of teeth.  The examiner noted that the Veteran's condition was due primarily to plaque and marginal oral hygiene, but that secondary factors included tobacco use.  The examiner also noted that there is no history of diabetes, prisoner of war status, or a combat or other traumatic injury to the Veteran's teeth.

The weight of the evidence indicates that the Veteran's loss of teeth is the result of periodontal disease.  As previously noted, an examiner opined that the Veteran had normal bone loss associated with a history of periodontal disease and extraction of teeth.  The Board finds the examiner opinion persuasive and affords it great weight, because it is based on reliable principles and methods applied to sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Furthermore, the Board notes that the Veteran's representative, an attorney, conceded that the Veteran's gum disease was the result of periodontal disease.  See August 2015 Letter in Lieu of Formal Brief, p. 3 ("[T]he records indicate that the [Veteran] is entitled to service connection by aggravation for his diagnosed 'localized periodontal disease with a long history of plaque associated with periodontis'"); see also Id. at p. 3, Note 2 (indicating that the Veteran's representative is aware of what periodontal disease is; "[p]eriodontal disease is defined as a bacterial infection that damages the fibers and bones that support and hold the teeth in the mouth").  

Here, the weight of the evidence indicates that the Veteran's loss of teeth was due to periodontal disease, and VA regulations prohibit compensation when loss of teeth is due to periodontal disease.   38 C.F.R. § 3.381.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such service connection for loss of teeth for VA compensation purposes is denied.

Cold Sweats and Racing Heart Rate with Chest Tightness

The Veteran contends that he is entitled to service connection for cold sweats and a racing heart rate with chest tightness.  With respect to these accounts, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA must identify a disability, not the symptoms of a disability.  VA certainly will consider these reports in reference to any alleged service-connected disability.  Nevertheless, the Board cannot grant service connection for these symptoms on a free standing basis.  Accordingly, as a matter of law, service connection for cold sweats and a racing hearing rate with chest tightness is denied.

GERD

The Veteran is seeking service connection for GERD, the symptoms of which he testified began in 1991.  Specifically, the Veteran stated that he would wake up in the middle of the night from a deep sleep "choking to death."  The Veteran further testified that he sought treatment while in-service, and that he took over the counter medication, such as tums and milk of magnesia, to manage the symptoms.  See Transcript pp. 2-6.  

The Veteran underwent a VA examination in 2011 at which the examiner diagnosed mild GERD, based on a UGI x-rays which showed mild GERD but no hiatal hernia.  The examiner acknowledged that the Veteran had experienced symptomatology in service that included nausea and heartburn, left abdominal cramping, and complaints of gaseous food causing gas pains.  The examiner also acknowledged that the Veteran's reported intestinal irritation was consistent with current clinical presentation of gastroesophageal ref lux disease.  However, the examiner found that the Veteran symptoms are basically resolved as he had reported that his acid reflux symptoms (hiatal hernia) only occurred once or twice a year.

Essentially the examiner acknowledged that the Veteran had symptomatology in service that continued to be present, albeit relatively infrequently.  However, the severity of a disability is a rating issue, not a service connection issue.

Here, the criteria for service connection appear to have been met with regard to GERD, and therefore the Veteran's claim is granted. 


ORDER

Service connection for GERD is granted.

Service connection for loss of teeth for VA compensation purposes is denied.

Service connection for cold sweats and a racing heartrate with chest tightness is denied.


REMAND

Loss of Teeth - Treatment

As noted supra, the Veteran's claim for service connection for VA compensation purposes for loss of teeth has been denied.  The claims file does not indicate that the AOJ has developed a claim for service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302   (1993) (stating a claim for service connection is also considered to be a claim for VA outpatient dental treatment).  Accordingly, this matter must be remanded in order to develop a claim for service connection for treatment purposes.

Psychiatric Disorder

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Service treatment records indicate that in July 1985 the Veteran manifested cold sweats, a racing heart rate, tightness in chest, and nervousness.  In a June 2010 written statement, the Veteran described experiencing psychological conditions such as anxiety and panic throughout his period of service, and he claimed that he was diagnosed with a psychological condition after the panic attacks increased after separating from service.  An April 1995 private treatment record assessed the Veteran with situational anxiety and panic attacks.  An April 2004 private treatment record also notes an assessment of anxiety and depression.  The Veteran's reports, his service treatment records, and his private treatment records are sufficient to trigger VA's duty to assist.  As such, a VA examination should be provided. 

Cervical Spine Disorder

The Veteran's representative indicated that the Veteran's cervical spine disorder may have been secondary to his service-connected lumbar spine disability.  See August 2015 Letter in Lieu of Formal Brief, pp. 4-5; see also Transcript p. 16.  A review of the Veteran's most recent examination reveals that - although the examiner opines that his cervical spine disorder is not a service-connected disability - the examiner fails to provide an adequate rationale for the opinion; including whether or not the cervical spine disorder proximately due to the previously service-connected lumbar spine disability.  Accordingly, the examination is inadequate for rating purposes, and the case must be remanded in order to provide the Veteran with an examination that fully states that rationale behind any medical opinions offered.  See Barr; see also Nieves-Rodriguez (holding that persuasive medical opinions are based on reliable principles and methods as applied to sufficient facts and data).   




Headaches

The Veteran's representative claims that the Veteran's headaches are proximately due to his cervical spine disorder which, as noted supra, is allegedly proximately due to his previously service-connected lumbar spine disability.  See August 2015 Letter in Lieu of Formal Brief, pp. 4-5.  Accordingly, the issue of the Veteran's headaches is inextricably intertwined with the issue of his cervical spine disorder, and thus should be remanded as well.  See Harris v. Derwinksi, 1 Vet. App. 180, 183   (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As the issue is being remanded anyway, the Veteran should be afforded another examination.

Lumbar Spine Disability

The Veteran contends that he is entitled to an increased disability rating for his lumbar spine disability.  He testified at a Board hearing that his back had gotten worse since his most recent VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Develop a claim for service connection for dental treatment purposes, including referral to the Veterans Health Administration to determine if the Veteran meets the basic eligibility requirements under 38 C.F.R. § 17.161 as required by 38 C.F.R. § 3.381.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of this claimed psychiatric disorder to include: depression, anxiety attacks, panic attacks, cold sweats, diarrhea, racing heart rate, and chest tightness.  The examiner should diagnose any current acquired psychiatric disability, and then opine as to whether it is at least as likely as not (50 percent or more) that any such psychiatric disorder either began during or was otherwise caused by his military service. Why or why not?

3.  Arrange for the Veteran to undergo an appropriate VA examination to answer the following questions:

a)  Is it at least as likely as not (50 percent or more) that the Veteran's claimed cervical spine disorder either began during or was otherwise caused by his 20 years of military service, to include as a result of the heavy lifting he describes in his Board testimony in August 2015. Why or why not?

b)  Is it at least as likely as not (50 percent or more) that the Veteran's cervical spine disorder was caused by his service-connected lumbar spine disability?  Why or Why not?

c)  Is it at least as likely as not (50 percent or more) that the Veteran's cervical spine disorder was aggravated (permanently increased beyond the natural progression of the disability) by his service-connected lumbar spine disability?  Why or Why not?

4.  Arrange for the Veteran to undergo an appropriate VA examination to answer the following questions:

a)  Is it at least as likely as not (50 percent or more) that the Veteran's claimed headaches either began during or was otherwise caused by his military service?  Why or why not?

b)  Is it at least as likely as not (50 percent or more) that the Veteran's claimed headaches are caused by caused by his cervical spine disability?  Why or Why not?

c)  Is it at least as likely as not (50 percent or more) that the Veteran's headaches are aggravated (permanently increased beyond the natural progression of the disability) by his cervical spine disability?  Why or Why not?

5.  Arrange for the Veteran to undergo an appropriate VA examination to determine the severity of his lumbar spine disability.

6.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the maters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


